MEMORANDUM **
Oscar Rafael Zamudio-Duran appeals from the district court’s judgment and challenges the 108-month sentence imposed following his guilty-plea conviction for conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(a)(l)(A)(i), (h). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Zamudio-Du-ran’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Zamudio-Duran the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Zamudio-Duran has waived his right to appeal his sentence. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issue as to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009). We accordingly dismiss the appeal. See id. at 988.
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.